Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10 and 13-20 are pending and rejected. Claims 21-23 are withdrawn as being drawn to a non-elected invention and claim 12 is withdrawn as being drawn to a non-elected species. Claim 11 is cancelled. Claims 1, 2, and 5 are amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation "said catalytic metal precursor" in line 5 of step (B).  There is insufficient antecedent basis for this limitation in the claim. The claim requires a catalytic metal but there is no indication of using a catalytic metal precursor. For the purposes of examination, the claim is being interpreted as though the catalytic metal is formed from at least one of the listed catalytic metal precursors. Claim 6 clarifies claim 1 by providing antecedent basis for the catalytic metal precursor. Since claims 3, 4, and 13-20 do not remedy the clarity of claim 1, they are also rendered indefinite. Appropriate action is required without adding new matter.
Regarding claim 2, the claim recites the limitation "said catalytic metal precursor" in line 5 of step (B).  There is insufficient antecedent basis for this limitation in the claim. The claim requires a catalytic metal but there is no indication of using a catalytic metal precursor. For the purposes of examination, the claim is being interpreted as though the catalytic metal is formed from at least one of the listed catalytic metal precursors. Appropriate action is required without adding new matter.
Regarding claim 5, the claim recites the limitation "said catalytic metal precursor" in line 5 of step (B).  There is insufficient antecedent basis for this limitation in the claim. The claim requires a catalytic metal but there is no indication of using a catalytic metal precursor. 
Furthermore, the claim at step (A) requires that the catalytic metal is selected from Pb, Bi, Sb, Cd, Ga, In, Zr, Te, P, Sn, Ge, Si, or a combination thereof such that it is unclear what material the catalytic metal is intended to be, i.e. it the catalytic metal from the catalytic metal precursor or is it Pb, Bi, Sb, Cd, Ga, In, Zr, Te, P, Sn, Ge, Si, or a combination thereof? 
For the purposes of examination, the claim is being interpreted as though the catalytic metal is formed from at least one of the listed catalytic metal precursors or from a catalytic metal selected from Pb, Bi, Sb, Cd, Ga, In, Zr, Te, P, Sn, Ge, Si, or a combination thereof will meet the requirements of the claim. Appropriate action is required without adding new matter.
Regarding claims 8 and 9, the claims indicate that the catalytic metal precursor includes metals such as Ag, Au, etc., however, claim 1 has been amended to require that the catalytic metal precursor is selected from nitrates, acetate, sulfates, phosphates, hydroxides, or carboxylates of copper, nickel, cobalt, manganese, iron, titanium, and aluminum. Therefore, it is unclear whether the catalytic metal is required to be one of the listed metals in addition to those of claim 1 or whether only the materials of claim 1 are required. For the purposes of examination, the claims are interpreted as though using the catalytic metal precursors of claim 1 will meet the requirements of claims 8 and 9. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Regarding claims 8-10, the claims specify the material of the catalytic metal precursor, however, claim 1 has been amended to specify the catalytic metal precursor as a nitrate, acetate, sulfate, phosphate, hydroxide, or carboxylate or copper, nickel, cobalt, manganese, iron, titanium, or aluminum, i.e. transition metals. Therefore, by meeting the requirements of claim 1, claims 8-10 are no longer further limiting. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-10, 13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fang, US 2016/0285083 A1 in view of Zhamu, US 2016/0285084 A1, Tiquet, US 2014/0287317 A1, Zhu, US 2010/0297502 A1, Romano, US 2006/0009003 A1, and Lieber, US 2005/0164432 A1.
	It is noted that the second inventor is used in reference to US 2016/0285084 A1 to differentiate between Fang references.
	Regarding claim 1, Fang teaches a process for producing a carbon/semiconductor nanowire hybrid material composition (process for producing silicon nanowires where the silicon wires are mixed with a carbonaceous or graphitic material such as carbon fiber, carbon nanofiber, and carbon nanotubes, i.e. carbon filaments as indicated below in claim 2, abstract and 0019, such that it will provide a carbon/semiconductor nanowire hybrid), said process comprising: 
(A) preparing a catalyst metal-coated mixture mass, which includes (i) providing semiconductor particles, having a particle diameter from 50 nm to 50 µm (preparing a solid silicon source material in a particulate form having a diameter from 0.5 µm to 10 µm, 0008 and 0011) and (ii) depositing a catalytic metal, in the form of nano particles having a size from 1 nm to 100 nm or a coating having a thickness from 1 nm to 100 nm, onto surfaces of said semiconductor particles to form catalytic metal-coated semiconductor particles (depositing a catalytic metal in the form of nano particles having a size from 0.5 nm to 100 nm or a coating having a thickness from 1 nm to 100 nm to form a catalyst metal-coated silicon material or particle, 0008 and 0011), wherein said semiconductor material is selected from Si or an alloy thereof (0008); and 
(B) exposing said catalyst metal-coated mixture mass to a high temperature environment, from 1000C to 2,500°C, for a period of time sufficient to enable a catalytic metal-assisted growth of multiple semiconductor nanowires, having a diameter or thickness from 2 nm to 100 nm, from said semiconductor particles (exposing the catalyst metal-coated silicon material to a high temperature environment, from 300°C to 2500°C for a time period sufficient to enable a catalytic metal-catalyzed growth of multiple silicon nanowires from the silicon source material, 0008, where since the growth is metal-catalyzed it is understood to be metal-assisted, and where the silicon nanowires have a diameter of less than 100 nm and a diameter greater than 20 nm, 0010 and 0043, such that the diameter of the nanowires is within the claimed range). Fang teaches that the process is directed towards forming silicon nanowires for lithium-ion battery anode applications (0001), where the nanowires are mixed with carbon fiber, carbon nanofiber, or carbon nanotubes as a conductive additive (0019). 
Therefore, Fang suggests using silicon particles having a diameter within the claimed range, depositing metal nanoparticles in an overlapping range or forming a metal coating within the claimed range, heating the mixture at a temperature within the claimed range, and forming nanowires having a diameter or thickness within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
They do not teach mixing the carbon material with the silicon particles in step A.
Zhamu teaches a process for producing a graphene-silicon nanowire hybrid material by preparing a catalyst metal-coated mixture mass which includes mixing graphene sheets with micron or sub-micron scaled silicon particles to form a mixture and depositing a nano-scaled catalytic metal onto surfaces of the graphene sheets and/or silicon particles and exposing the catalyst metal-coated mixture mass to a high temperature environment, preferably from 300°C to 2000°C for a period of time sufficient to enable a catalytic metal-catalyzed growth of multiple silicon nanowires using the silicon particles as a feed material to form the graphene-silicon nanowire hybrid material composition (abstract). They teach that the process is for producing silicon nanowire/graphene hybrid compositions for lithium-ion battery anode applications (0001). They teach that the metal can be removed via chemical etching or electrochemical etching (0026). They teach that the process enables Si nanowires to grow from both original Si particle surfaces and graphene sheet surfaces (0025). Therefore, Zhamu teaches mixing a carbon material, i.e. graphene, with silicon particles and then applying a catalytic metal and growing silicon nanowires by heat treatment. 
From the teachings of Zhamu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Fang to have mixed the carbon nanofiber, carbon nanotube or carbon fiber with the silicon particles in step A because Zhamu indicates that a carbon material, i.e. graphene, can be mixed with silicon particles prior to applying a catalytic metal and forming nanowires for forming a graphene/silicon nanowire material for an anode, where silicon nanowires can also grow from the graphene surface such that it will also be expected to provide a suitable method for combining the silicon nanowires with the carbon nanofiber, carbon nanotube, or carbon nanofiber material since such materials are similar to graphene, i.e. carbon based, such that similar results would be expected and it would also provide additional surfaces for growing the silicon nanowires. Therefore, Fang in view of Zhamu suggests mixing carbon filaments with silicon semiconductor particles to form a mixture followed by applying the metal particles/coating to provide a metal-coated mixture mass and then exposing the metal-coated mixture mass to a high temperature environment for forming the silicon (semiconductor) nanowires. 
They do not teach the diameter of the carbon filaments.
Tiquet teaches a silicon/carbon composite material for use as an electrochemically active electrode material, in particular a negative electrode material in lithium ion batteries (abstract and 0004). They teach that the composite consists of a capsule comprising a silicon shell within which are carbon nano-objects partially or totally covered with silicon, and silicon nano-objects (0054). They teach that the carbon nano-objects may be selected from nanotubes, nanowires, nanofibers, etc., and the silicon nano-objects may be selected from nanowires (0060). They teach that nano-objects are meant to have at least one dimension that is less than or equal to 500 nm, preferably less than or equal to 200 nm, more preferably from 1 to 200 nm (0192). They teach that the carbon nanotubes may have a mean diameter of from 10 nm to 50 nm (0214). 
From the teachings of Tiquet, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Fang in view of Zhamu to have used carbon filaments, i.e. nanotubes, nanofibers, or fibers having a diameter ranging from 10 nm to 50 nm because Tiquet indicates that such a diameter is suitable for such materials when used in a silicon/carbon composite material for use as an anode active material in a lithium ion battery such that it will be expected to provide a desirably sized carbon filament in the process of Fang in view of Zhamu. Therefore, in the process of Fang in view of Zhamu and Tiquet, the carbon filament will have a diameter within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
They do not teach that the semiconductor material is selected from one of the listed materials. As noted above, Fang teaches that their process is directed towards forming silicon nanowires for lithium-ion battery anode applications (0001).
Zhu teaches nanostructured materials for use in batteries and methods of preparing battery electrodes, and batteries using the nanostructured materials (abstract). They teach a battery anode comprising one or more of the nanostructures, where the batteries include lithium ion batteries (0013). They teach that a wide range of types of materials for nanostructures can be used including nanowires formed from semiconductor material such as Si, Te, and various compounds including P, As, and Te (0062). They teach that nanowires include at least one cross sectional dimension that is less than 500 nm, and suitably, less than 200 nm, or less than 100 nm and an aspect ratio (length:width) of greater than 10, greater than 50, etc. (0057). They teach that the nanowires suitably have a diameter of about 20 nm to about 100 nm and a length of about 0.1 microns to 50 microns (0009 and 0104). Therefore, Zhu teaches that nanowires formed from Te and various compounds including P, As, and Te are suitable alternatives to silicon for use in an electrode of a battery. 
Romano teaches methods to produce nanowire materials by providing a thin film of a catalyst material on a substrate, heating the substrate and thin film, such that the thin film disassociates at relatively thinner regions and vapor depositing a semiconductor onto the substrate to produce nanowires (abstract). They teach that nanowire growth is catalyzed by the catalyst material (0011). They teach that the nanowires have a cross sectional dimension that is less than 500 nm, preferably less than 100 nm, and has an aspect ratio of greater than 10, preferably greater than 50 (0040). They teach that a wide range of types of materials can be used for nanowires including Si, Te, and various compounds of P, As, and Te (0044). They teach growing the nanowires by a catalyst driven VLS process where a population of catalytic particles are deposited on a substrate surface, where the particles may be provided as a population of colloidal particles or they may be provided as a thin film on the substrate that is then formed into particles (0065). They teach that the substrate and particles are then exposed to elevated temperatures, for example, from about 300°C to 800°C in the presence of a semiconductor precursor gas (0065). They teach that super saturation of the metal particle with the semiconductor then results in the crystallization of the semiconductor in a form that is defined by the diameter of the supersaturated particle, forming a cylindrical semiconductor wire, where growth is continued until the desired length is provided (0065). Therefore, Romano teaches forming nanowires of materials such as Si, Te, and various compounds of Te, P, and As by depositing a catalytic metal on a substrate and heating to a temperature from about 300-800°C to grow the nanowires from a precursor gas in a metal catalyzed growth process.
From the teachings of Zhu and Romano, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Fang in view of Zhamu and Tiquet to have used semiconductor materials such as Te or various compounds of Te, As, or P as the particle substrate for growing nanowires formed from Te or various compounds of Te, As, or P because Zhu indicates that such materials are a suitable substitute for silicon for use in an anode of the lithium ion battery, where Romano indicates that such nanowires are grown on a substrate surface using metal catalysts at a temperature range of 300-800°C, which is within the temperature range of Fang (300-2000°C) such that it will be expected to provide the desired and predictable result of providing a desirable material for the anode of the lithium ion battery as a simple substitution for silicon. 
Fang further teaches depositing the catalytic material by dissolving or dispersing a catalytic metal precursor in a liquid to form a precursor solution, bringing the precursor solution in contact with the silicon particles, removing the liquid, and chemically or thermally converting the catalytic metal precursor to the catalytic metal coating or nanoparticles (0014). Fang teaches that the catalytic metal precursor is a salt of organo-metal molecule of a transition metal selected from Cu, Ni, Co, Mn, Fe, Ti, Al, or a combination thereof, where the precursor includes nitrates, acetates, sulfates, phosphates, hydroxides, and carboxylates of the metals (0015). Romano teaches using catalytic metals such as gold, In, Cd, Sn, Zn, or alloys thereof (0066-0067). 
They do not teach that the metal catalyst precursor is selected from the materials of claim 1.
Lieber teaches a bulk-doped semiconductor that is an elongated bulk-doped semiconductor that at any point along its longitudinal axis has a largest cross-sectional dimension less than 500 nm (abstract). They teach that the semiconductor may have a smallest width of less than 200 nm (abstract). They teach that the semiconductor is elongated with a ratio of the length to a longest width being greater than 4:1 or greater than 10:1 or greater than 1000:1 (0008). Therefore, the semiconductor is understood to include nanowires since the smallest width is on the nanoscale and the shape is elongated. They teach that the semiconductor comprises a semiconductor from the group consisting of Si, Te, and various compounds of P, As, and Te (0010). They teach growing the nanowires from metal catalysts such as gold, silver, copper, zinc, cadmium, iron, nickel, cobalt, or mixtures thereof (0209, claim 1, and claim 28). 
From the teachings of Lieber, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Fang in view of Zhamu, Tiquet, Zhu, and Romano to have used copper, nickel, cobalt, or iron as the metal in the precursor material because Lieber indicates that such metals are suitable catalysts for growing nanowires formed from materials such as Te and various compounds of Te, As, or P, where Fang also indicates that such metals are suitable for catalyzing nanowire growth such that it will be expected to provide a suitable precursor for successfully catalyzing the nanowire growth. Therefore, in the process of Fang in view of Zhamu, Tiquet, Zhu, Romano, and Lieber the catalytic metal precursor will include nitrates, acetates, sulfates, phosphates, hydroxides, and carboxylates of copper, nickel, cobalt, or iron so as to form the catalytic metal.
As to the size of the nanowires, Fang teaches that the silicon nanowires have a diameter of less than 100 nm and a diameter greater than 20 nm (0010 and 0043). Zhu teaches that the diameter of the nanowires ranges from about 20 nm to about 100 nm (0104). Lieber teaches that the largest cross-sectional dimension of the semiconductor is less than 500 nm and at least one portion of the semiconductor may have a smallest width of less than 200 nm, less than 150 nm, or less than 100 nm (abstract). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Fang in view of Zhamu, Tiquet, Zhu, Romano, and Lieber to have optimized the diameter or thickness of the nanowires to be in the range of greater than 20 nm and less than 100 nm because Fang and Zhu indicate that such a range is desirable and Romano indicates that nanowires have a cross sectional dimension of less than 500 nm or less than 100 nm (0040) and Lieber indicates that the smallest width of the semiconductor can be less than 100 nm (abstract), such that the thickness of the nanowires is expected to be capable of being optimized in such a range since the ranges of Zhu, Romano, and Lieber suggest that nanowires can be formed in a such a range. 
Therefore, Fang in view of Zhamu, Tiquet, Zhu, Romano, and Lieber suggest mixing carbon filaments having a diameter within the claimed range with semiconductor particles (with sizes suggested by Zhamu) having a particle diameter within the claimed range, depositing a catalytic metal on the mixture formed from nitrates, acetates, sulfates, phosphates, hydroxides, and carboxylates of copper, nickel, cobalt, or iron, where the semiconductor material is selected from materials such as Te or various compounds of Te, As, or P (indicated as being alternatives to Si in an electrode of a lithium ion battery) and exposing the catalyst metal-coated mixture mass to a temperature within or optimized to be within the claimed range to enable a catalytic metal-assisted growth of multiple semiconductor nanowires having a diameter or thickness within the claimed range. 
Regarding claim 3, Fang in view of Zhamu, Tiquet, Zhu, Romano, and Lieber suggest the limitations of instant claim 1. Tiquet further teaches that the carbon nanotubes have a diameter ranging from 10 nm to 50 nm and a specific surface area between 20 m2/g and 70 m2/g (0214 and 0287-0288). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used carbon filaments having a diameter and specific surface area taught by Tiquet because Tiquet indicates that such properties are desirable for CNTs used in a silicon/carbon composite for an anode in a lithium ion battery such that it will also be expected to be suitable for the semiconductor/carbon composite suggested by Fang in view of Zhamu, Tiquet, Zhu, Romano, and Lieber since the various semiconductor materials are suggested as being simple substitutions for silicon. Therefore, in the process of Fang in view of Zhamu, Tiquet, Zhu, Romano, and Lieber the carbon filaments have a diameter within the claimed range and a specific surface area overlapping the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 6, Fang in view of Zhamu, Tiquet, Zhu, Romano, and Lieber suggest the limitations of instant claim 1. Fang further teaches depositing the catalytic material by dissolving or dispersing a catalytic metal precursor in a liquid to form a precursor solution, bringing the precursor solution in contact with the silicon particles, removing the liquid, and chemically or thermally converting the catalytic metal precursor to the catalytic metal coating or nanoparticles (0014), such that in the process of Fang in view of Zhamu, Tiquet, Zhu, Romano, and Lieber the carbon filaments and the semiconductor particles will be brought into contact with the solution.
Regarding claim 7, Fang in view of Zhamu, Tiquet, Zhu, Romano, and Lieber suggest the limitations of instant claim 6. Fang further teaches that the chemical or thermal conversion is conducted concurrently with step (C) of exposing the catalyst metal-coated material to a high temperature environment (0008 and 0014), such that it will be done during claimed step (B).
Regarding claims 8-10, Fang in view of Zhamu, Tiquet, Zhu, Romano, and Lieber suggest the limitations of instant claim 6. As noted above for claim 1, it is suggested to use nitrates, acetates, sulfates, phosphates, hydroxides, or carboxylates of copper, nickel, cobalt, or iron as the catalytic metal precursors, where copper, nickel, cobalt, and iron are transition metals.
Regarding claim 13, Fang in view of Zhamu, Tiquet, Zhu, Romano, and Lieber suggest the limitations of instant claim 1. Fang further teaches that exposing the catalyst metal-coated silicon material to a high temperature environment is conducted in a protective atmosphere of an inert gas, nitrogen gas, hydrogen gas, a mixture thereof, or in a vacuum (0017). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have exposed the semiconductor substrate or particles to the high temperature under a hydrogen atmosphere because Fang indicates that such an atmosphere is suitable. 
Regarding claim 16, Fang in view of Zhamu, Tiquet, Zhu, Romano, and Lieber suggest the limitations of instant claim 1. Zhamu further teaches mixing the silicon particles and graphene sheets by liquid solution mixing, homogenizer mixing, high shearing mixing, wet milling, air milling, or ball-milling (0022). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have mixed the semiconductor particles formed from the materials suggested by Zhu with the carbon filaments by liquid solution mixing, homogenizer mixing, high shearing mixing, wet milling, air milling, or ball-milling because Zhamu indicates that such mixing methods are suitable for mixing a carbon material (graphene) with particles for forming an anode material in a lithium ion battery such that it will also be expected to suitably mix semiconductor particles with carbon filaments since the carbon filaments of Fang are similar to graphene, i.e. both carbon based materials and the semiconductor particles suggested by Zhu are indicated as being alternatives to silicon. 
Regarding claim 17, Fang in view of Zhamu, Tiquet, Zhu, Romano, and Lieber suggest the limitations of instant claim 1. Zhamu further teaches that the mixing of the graphene sheets with silicon particles is conducted after surfaces of the graphene sheets and/or the silicon particles are deposited with the catalytic metal (0023). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the carbon filaments can be mixed with the semiconductor particles after coating the carbon filaments or the semiconductor particles with catalytic metal because Zhamu indicates that such a mixing order is suitable for forming a carbon/silicon composite for a lithium ion battery.
Regarding claim 18, Fang in view of Zhamu, Tiquet, Zhu, Romano, and Lieber suggest the limitations of instant claim 1. Zhamu further teaches that the process enables Si nanowires to grown from both original Si particle surfaces and graphene sheet surfaces, where for certain applications, one may choose to use Si nanowires without graphene, such that the process may further comprise a procedure of separating the graphene sheets from the silicon nanowires (0025). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the carbon filaments may also be separated from the semiconductor nanowires for applications where only the semiconductor nanowires are desired where the carbon filaments provide the process with an additional surface from which to grow semiconductor nanowires. 
Regarding claim 19, Fang in view of Zhamu, Tiquet, Zhu, Romano, and Lieber suggest the limitations of instant claim 1. Fang further teaches a step of removing the catalytic metal from the silicon nanowires after the nanowires are produced (0018). Zhamu also teaches removing the residual catalytic metal from the graphene-silicon nanowire hybrid material (0026). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have removed the catalytic metal form the carbon filament/semiconductor nanowire composite because Zhamu indicates it is desirable with a graphene/silicon nanowire composite where graphene is similar to carbon filaments, i.e. carbon-based materials such that it will also be expected to be desirable in the carbon filament/semiconductor composite suggested by Fang in view of Zhamu, Tiquet, Zhu, Romano, and Lieber since the composites are both used for battery applications. 
Regarding claim 20, Fang in view of Zhamu, Tiquet, Zhu, Romano, and Lieber suggest the limitations of instant claim 1. Fang further teaches mixing the silicon nanowires with a carbonaceous or graphitic material as a conductive additive and an optional binder material to form an electrode layer, wherein the carbonaceous or graphitic material includes CVD carbon, PVD carbon, amorphous carbon, CVI carbon, polymeric carbon or carbonized resin, pitch-derived carbon, natural graphite, artificial graphite, meso-phase carbon, meso-phase pitch, meso-carbon microbead, soft carbon, hard carbon, coke, combinations thereof (0019). Zhamu also teaches mixing the Si nanowire/graphene hybrid with a carbonaceous or graphitic material as a conductive additive where the carbonaceous material is CVD carbon, PVD carbon, amorphous carbon, CVI carbon, polymeric carbon or carbonized resin, pitch-derived carbon, natural graphite, artificial graphite, meso-phase carbon, meso-phase pitch, meso-carbon microbead, soft carbon, hard carbon, coke, carbon fiber, carbon nanofiber, carbon nanotubes combinations thereof (0090). Zhu also teaches mixing the nanostructures with a conductive polymer and a carbon-based material to form a slurry for the electrode, where the carbon-based materials include carbon or graphite (0008 and 0014). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have mixed the carbon filament/semiconductor nanowire hybrid with one of the carbon materials suggested by Fang or Zhamu and an optional binder because Fang and Zhamu  indicate that a mixture of conductive materials can be used along with a binder for forming an electrode using a semiconductor nanowire material and Zhu indicates that carbon materials can also be mixed with the nanowires.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Zhamu, Tiquet, Zhu, Romano, and Lieber as applied to claim 1 above, and further in view of Cao, US 2015/0086871 A1.
	Regarding claim 4, Fang in view of Zhamu, Tiquet, Zhu, Romano, and Lieber suggest the limitations of instant claim 1. Fang teaches growing silicon nanowires from the silicon source material, i.e. silicon particles (0008). Romano teaches growing the nanowires on a substrate (0065).
	They do not teach that the carbon filaments form a fabric, nonwoven, paper, membrane, or foam structure.
	Cao teaches methods for producing nanostructures from copper-based catalysts on porous substrates, particularly silicon nanowires on carbon-based substrates for use as battery active materials (abstract). They teach that the porous substrate can comprise carbon such as carbon fibers, carbon nanotubes, a mesh or a fabric (0006-0007). They teach that the catalyst particles disposed on the porous substrate comprise copper, where the nanostructures, i.e. nanowires, are grown from the catalyst particles (0006). They teach that the porous substrate is a mesh, fabric, e.g. a woven fabric, e.g. a carbon fabric, or fibrous mat (0075). They teach that exemplary substrates include a plurality of silica particles, carbon fibers, carbon nanotubes, and carbon black (0075). They teach that when porous particles are used as the substrate, the catalyst particles are typically disposed on the outer surface of the substrate particles, but can additionally or alternatively be disposed on the interior surface of micropores or channels within the substrate particles (0077). They teach that the nanostructures and the substrate on which they were grown can be incorporated into a battery anode, and/or battery, e.g. a lithium ion battery (0014).
	From the teachings of Cao, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Fang in view of Zhamu, Tiquet, Zhu, Romano, and Lieber to have used carbon filaments in the form of a carbon fabric because Cao indicates that growing silicon nanowires, i.e. semiconductor nanowires, on such a substrate is desirable for use in batteries such as lithium-ion batteries such that it will be expected to provide a desirable structure for battery applications when using the semiconductor nanowires suggested by Zhu. Further, since Cao indicates that the catalyst particles can be deposited in the pores of porous particles such that the nanowires grow from the pores, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have also formed the carbon/semiconductor hybrid so that the metal-coated semiconductor particles reside in the pores of the fabric because Cao indicates that catalyst metals can be deposited in pores of porous particles such that the particles of Fang in view of Zhamu, Tiquet, Zhu, Romano, and Lieber would also be expected to deposit in the pores of the fabric to then be coated with metal for growth of silicon nanowires. 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Zhamu, Tiquet, Zhu, Romano, and Lieber as applied to claim 1 above, and further in view of Yan, “Growth of Amorphous Silicon Nanowires via a Solid-Liquid-Solid Mechanism”, 2000.
Regarding claim 14, Fang in view of Zhamu, Tiquet, Zhu, Romano, and Lieber suggest the limitations of instant claim 1. Fang further teaches that the most desirable metal elements when forming a Si alloy or mixture are those that can form a eutectic or eutectoid point with Si in a Si-metal phase diagram (0013). Fang further teaches that the temperature for forming the nanowires ranges from 300-2500°C and that the catalytic metal can be nickel (0008 and 0016). Romano teaches that any metal that generates eutectics with the semiconductor material being used for nanowire growth at a temperature less than about 400°C can be useful in its applicability to alternative substrates (0067).
They do not teach heating the semiconductor material and the catalytic metal to a temperature equal to or higher than the eutectic point.
Yan teaches forming amorphous silicon nanowires with an average diameter of about 20 nm at a temperature of about 950°C under an Ar/H2 atmosphere on a silicon substrate (abstract). They teach depositing a layer of nickel and the silicon substrate provides the source of silicon for the nanowires (abstract). They teach heating the silicon substrate having the nickel layer to 950°C and then cooling to room temperature to provide a thin layer of deposit on the substrate, i.e. the silicon nanowires (pg. 225, Experimental, pg. 225, Results, and Fig. 1), such that the substrate is heated for a time and then cooled. They teach that the eutectic point of Si2Ni is 993°C, however, due to the melting effect of small-size grains, the eutectic compound NiSi2 can begin to form at a temperature lower than 993°C, where the nickel film can react with the Si substrate at a temperature above 930°C and forms Si2Ni eutectic liquid alloy droplets (pg. 226, Results). They teach that because of the relatively high solubility of Si in Si2Ni eutectic alloy, more Si atoms will diffuse through the solid-liquid interface into the liquid phase and that a nanowire interface will form when the liquid phase becomes supersaturated resulting in SiNWs (pg. 226, Results). Therefore, Yan teaches forming silicon nanowires by heating above a eutectic point of Si/Ni (since eutectic liquid alloy droplets are formed), where they indicate that the eutectic point can be at a temperature above 930°C due to the melting effect of small-size grains, where after heating the substrate is cooled to room temperature to provide the nanowires.
From the teachings of Yan, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Fang in view of Zhamu, Tiquet, Zhu, Romano, and Lieber to have heated the semiconductor material and catalytic metal to form a eutectic point by exposing the material to a high temperature environment equal to or higher than the eutectic point for a period of time and then bringing the material to a temperature below the eutectic point because Yan indicates that such a process is suitable for forming silicon nanowires from a nickel catalytic metal and a silicon substrate such that it will be expected to successfully grow semiconductor nanowires in the process of Fang in view of Zhamu, Tiquet, Zhu, Romano, and Lieber since the semiconductor materials are alternative materials to silicon and because they are all semiconductor materials such that they will be expected to grow in similar manners where Romano indicates it is desirable for the catalytic metal to form a eutectic with the semiconductor material. Further, since Yan indicates that the silicon atoms in the substrate will diffuse through the solid-liquid interface into the liquid phase to provide the nanowires, heating the metal-catalyst coated semiconductor particles in the process of Fang in view of Zhamu, Tiquet, Zhu, Romano, and Lieber above the eutectic point will also be expected to diffuse the semiconductor material through the solid-liquid interface into the liquid phase for forming the semiconductor nanowires.  
Regarding claim 15, Fang in view of Zhamu, Tiquet, Zhu, Romano, Lieber, and Yan suggest the limitations of instant claim 14. As discussed above, Yan indicates that Si/Ni can form eutectic droplets at a temperature above 930°C, where they teach heating to 950°C to form the silicon nanowires (pg. 225, Experimental and pg. 226, Results). Additionally, since they indicate that eutectic droplets are formed (pg. 226, Results), this indicates that the temperature of the process is at least equal to the eutectic point. Therefore, in the process of Fang in view of Zhamu, Tiquet, Zhu, Romano, Lieber, and Yan it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have heated the semiconductor/metal catalyst to a temperature equal to or up to 20°C above the eutectic point because Yan indicates that such a range is suitable for forming nanowires. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
	

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fang, US 2016/0285083 A1 in view of Zhamu, US 2016/0285084 A1, and Sasaki, US 2010/0160539 A1.
	It is noted that the second inventor is used in reference to US 2016/0285084 A1 to differentiate between Fang references. It is noted that the second inventor is used in reference to US 2009/0176159 A1 to differentiate between Zhamu references.
Regarding claim 2, as discussed above for claim 1, Fang in view of Zhamu suggest the limitations of instant claim 2 where a carbon/semiconductor nanowire hybrid material is formed by (A) preparing a catalyst metal-coated mixture mass, which includes (i) mixing carbon filaments with semiconductor particles, having a particle diameter within the claimed range, to form a mixture and (ii) depositing a catalytic metal in the form of nano particles having a size from 0.5 nm to 100 nm or a coating having a thickness from 1 nm to 100 nm to form a catalyst metal-coated semiconductor particles and/or catalytic metal-coated carbon filaments, wherein said semiconductor material is Si, and (B) exposing the catalyst metal-coated mixture mass to a high temperature environment, from 300°C to 2500°C, for a period of time sufficient to enable a catalytic metal-assisted growth of multiple semiconductor nanowires, having a diameter or thickness within the claimed range form said semiconductor particles for form said carbon-semiconductor nanowire hybrid material composition.
They do not teach that the carbon filaments are selected from the listed materials and they do not teach the diameter of the carbon filaments. Fang further teaches that the carbon material that is included is in the form of carbon nanotubes, carbon nanofibers, carbon fibers, carbon black, or a combination thereof (0019).
Sasaki teaches a carbon black having excellent conductivity-imparting ability comprising a chain body comprising chain parts of spherical carbon particles and chain parts of rod-shaped carbon particles (abstract). They teach that the carbon black has a unique structure with the spherical particles having diameter ranging from 10-200 nm, more preferably 20-100 nm and the rod-shaped particles having a structure such that a plurality of fibrous particles having a length of preferably 0.1-1000 microns, more preferably 0.2-100 microns, and an aspect ratio of preferably 2 or more, preferably 5 or more are chained (0019). Therefore, the diameter of the rod-shaped portion of the carbon black chain will have a diameter ranging from 40 nm to 20 microns or less (0.2-100 microns in length with a length/diameter of 5 or more). They teach that the carbon black can be used as conducting agents for batteries (0038). 
From the teachings of Fang and Sasaki, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Fang in view of Zhamu to have selected carbon black chains having a diameter ranging from ranging from 10 nm to 20 microns (i.e. the diameter will range from 10-100 nm for the spherical portion of the chain and 40 nm to 20 microns for the rod portion) because Sasaki indicates that such a diameter is suitable for carbon black chains which provide excellent conductivity and can be used as conducting agents in a battery, where Fang indicates that the conducting agents can be various carbon structures such as elongated structures in the form of nanotubes and nanofibers, or carbon black such that including an elongated carbon black chain it will be expected to provide a suitable carbon material in the anode of Fang in view of Zhamu because it will meet the requirements of a carbon black while also having an elongated structure as with carbon nanofibers or nanotubes as simple substitution for one known conductive carbon material for another. Therefore, in the process of Fang in view of Zhamu and Sasaki, the carbon filaments will be carbon black chains having a diameter within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
As to the material of the catalytic metal precursor, Fang further teaches depositing the catalytic material by dissolving or dispersing a catalytic metal precursor in a liquid to form a precursor solution, bringing the precursor solution in contact with the silicon particles, removing the liquid, and chemically or thermally converting the catalytic metal precursor to the catalytic metal coating or nanoparticles (0014). Fang teaches that the catalytic metal precursor is a salt of organo-metal molecule of a transition metal selected from Cu, Ni, Co, Mn, Fe, Ti, Al, or a combination thereof, where the precursor includes nitrates, acetates, sulfates, phosphates, hydroxides, and carboxylates of the metals (0015).
	

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fang, US 2016/0285083 A1 in view of Zhamu, US 2016/0285084 A1, and Tiquet, US 2014/0287317 A1.
	It is noted that the second inventor is used in reference to US 2016/0285084 A1 to differentiate between Fang references. It is noted that the third inventor is used in reference of US 2017/0149054 A1 to differentiate between Fang and Zhamu references. 
Regarding claim 5, as discussed above for claim 1, Fang in view of Zhamu and Tiquet suggest the limitations of instant claim 5 where a carbon/semiconductor nanowire hybrid material is formed by (A) preparing a catalyst metal-coated mixture mass, which includes (i) mixing carbon filaments, having a diameter within the claimed range, with semiconductor particles, having a particle diameter within the claimed range, to form a mixture and (ii) depositing a catalytic metal in the form of nano particles having a size from 0.5 nm to 100 nm or a coating having a thickness from 1 nm to 100 nm to form a catalyst metal-coated semiconductor particles and/or catalytic metal-coated carbon filaments, wherein said semiconductor material is Si, and (B) exposing the catalyst metal-coated mixture mass to a high temperature environment, from 300°C to 2500°C, for a period of time sufficient to enable a catalytic metal-assisted growth of multiple semiconductor nanowires, having a diameter or thickness within the claimed range form said semiconductor particles for form said carbon-semiconductor nanowire hybrid material composition.
As to the material of the catalytic metal precursor, Fang further teaches depositing the catalytic material by dissolving or dispersing a catalytic metal precursor in a liquid to form a precursor solution, bringing the precursor solution in contact with the silicon particles, removing the liquid, and chemically or thermally converting the catalytic metal precursor to the catalytic metal coating or nanoparticles (0014). Fang teaches that the catalytic metal precursor is a salt of organo-metal molecule of a transition metal selected from Cu, Ni, Co, Mn, Fe, Ti, Al, or a combination thereof, where the precursor includes nitrates, acetates, sulfates, phosphates, hydroxides, and carboxylates of the metals (0015). Therefore, Fang in view of Zhamu and Tiquet are considered to provide the claimed limitations for the catalytic metal and catalytic metal precursor as discussed in the 112(b) rejection above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-10, 13-16 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 16/250559 (US PG-PUB 2020/0235380 A1) in view of Fang, US 2016/0285083 A1 and Tiquet, US 2014/0287317 A1. 
The claim 1 of the copending application teaches forming a graphene/semiconductor nanowire hybrid material composition, said process comprising: 
(A) preparing a catalyst metal-coated mixture mass, which includes mixing exfoliated 5graphite flakes, having a flake thickness from 100 nm to 1 micron, or graphene sheets, having a thickness from 0.34 nm to 100 nm, with semiconductor particles, having a particle diameter from 50 nm to 50 microns, to form a mixture and depositing a catalytic metal, in the form of nanoparticles having a size from 1 nm to 100 nm or a coating having a thickness from 1 nm to 100 nm, onto surfaces of said exfoliated graphite flakes 10or graphene sheets and/or surfaces of said semiconductor particles, wherein said semiconductor material is selected from Ga, In, Ge, Sn, Pb, P, As, Sb, Bi, Te, a combination thereof, a compound thereof, or a combination thereof with Si having less than 30% by weight of Si; and 
(B) exposing said catalyst metal-coated mixture mass to a high temperature environment, 15from 100°C to 2,500°C, for a period of time sufficient to enable a catalytic metal-assisted growth of multiple semiconductor nanowires, having a diameter or thickness from 2 nm to 100 nm, from said semiconductor particles to form said graphene-silicon nanowire hybrid material composition. 
Copending claim 14 teaches that the catalytic metal precursor is selected from a list of materials meeting the requirements of instant claims 1 and 5.
They do not teach using carbon filaments.
Fang teaches growing silicon nanowires from silicon particles coated with a metal catalyst where the nanowires are subsequently mixed with carbon filaments such as carbon fibers, carbon nanofibers, or carbon nanotubes (0008 and 0019), indicating it is desirable to form a carbon nanofilament/silicon nanowire composite.
From the teachings of Fang, it would have been obvious to a person having ordinary skill in the art to have modified the copending claim to have used carbon filaments such as carbon fibers, carbon nanofibers, or carbon nanotubes in place of the graphene because Fang indicates that it is desirable to form carbon filament/silicon nanowire composites such that it will provide a simple substitution of one carbon material for another while forming a desirable composite material.
The copending application in view of Fang does not teach the diameter of the filaments. 
Tiquet teaches a silicon/carbon composite material for use as an electrochemically active electrode material, in particular a negative electrode material in lithium ion batteries (abstract and 0004). They teach that the composite consists of a capsule comprising a silicon shell within which are carbon nano-objects partially or totally covered with silicon, and silicon nano-objects (0054). They teach that the carbon nano-objects may be selected from nanotubes, nanowires, nanofibers, etc., and the silicon nano-objects may be selected from nanowires (0060). They teach that nano-objects are meant to have at least one dimension that is less than or equal to 500 nm, preferably less than or equal to 200 nm, more preferably from 1 to 200 nm (0192). They teach that the carbon nanotubes may have a mean diameter of from 10 nm to 50 nm (0214). 
From the teachings of Tiquet, it would have been obvious to a person having ordinary skill in the art to have modified the process of the copending application in view of Fang to have used carbon filaments, i.e. nanotubes, nanofibers, or fibers having a diameter ranging from 10 nm to 50 nm because Tiquet indicates that such a diameter is suitable for such materials when used in a silicon/carbon composite material for use as an anode active material in a lithium ion battery such that it will be expected to provide a desirably sized carbon filament. Therefore, in the process of the copending application in view of Fang and Tiquet, the carbon filament will have a diameter within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). Copending claim 1 in view of Fang and Tiquet also provides the features of instant claim 9.
It is noted that instant claim 5 is rendered obvious by copending claim 6 in view of Fang and Tiquet for the reasons discussed above, where copending claim 6 provides the catalytic metal materials of instant claim 5 and copending claim 14 provides the suggestion of using the catalytic metal precursors of claim 5 (note the 112(b) rejection of claim 5 which includes two catalytic metal materials). Claims 6-8, 10, 13-16, and 20 are equivalent to copending claims 8, 9-11, 13, 16, 17-19, and 24 respectfully with the suggestion of using carbon filaments in place of graphene. As noted above, copending claim 14 provides the same catalytic metal precursors as those listed in instant claims 1 and 5.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered.
In light of the amendments to the claims, new 112(b) and 112(d) rejections have been made.
In light of the amendments to claim 1, the rejection has been modified to include the Lieber reference (previously used for claim 11), which provides the suggestion to use copper, iron, nickel, or cobalt as the metal of the nitrate, sulfate, phosphate, acetate, hydroxide, or carboxylate precursor. 
In light of the amendments to claims 2 and 5, the rejections have been modified to include the teachings of Fang which suggests using the listed catalytic metal precursors. 
It is noted that the double patenting rejection is upheld.
	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718